Citation Nr: 0029763	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-47 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for congenital heart 
disease with aortic stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Marine Corps from 
July to December 1969 and subsequent periods of service with 
the U.S. Army Reserve from 1974 to 1977.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1999, on appeal from a March 1996 rating 
decision of the Phoenix, Arizona,  Department of Veterans 
Affairs (VA) Regional Office (the RO).  IN November 1999, the 
Board found that the appellant had submitted new and material 
evidence that was sufficient to reopen a claim of entitlement 
to service connection for aggravation of a congenital heart 
disease that had been denied by the Board in May 1987.  
Following reopening of the claim, the Board remanded the 
claim for further development of the record.  This has been 
accomplished.  In a June 2000 RO rating decision, service 
connection for congenital heart disease with aortic stenosis 
continued to be denied.  


FINDINGS OF FACT

1. The appellant's heart disease has been diagnosed by 
competent and informed medical examiners to be aortic 
stenosis, a congenital disorder which preexisted his 
service.

2. Aggravation of the appellant's congenital disorder due to 
his active service has not been medically demonstrated.    



CONCLUSION OF LAW

The appellant's congenital heart disorder was not incurred in 
or aggravated by his military service. 38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a cardiac 
disorder, aortic stenosis.  It appears that he contends that 
his heart disease began with a blow to the chest from a pugil 
stick he received during basic combat training with the 
United States Marine Corps in 1969.  He alternatively appears 
to contend that if he had a congenital disability which pre-
existed service, this was aggravated by his service, in 
particular the pugil stick blow referred to above.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
In the interest of clarity, the Board will first review the 
law generally applicable to the appellant's claim.  The Board 
will then briefly review the factual record, and the 
particularly germane law.  The Board's analysis will follow. 

The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

VA regulations stipulate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(1999); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein. 

Presumption of soundness; aggravation of a pre-existing 
disability

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§  1111, 1153 (West 1991); 38 C.F.R. § § 3.304(b), 
3.306(b).  

If clear and unmistakable evidence demonstrates that an 
injury or disease preexisted service, such will be considered 
to have been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

bility underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Notwithstanding the regulatory prohibition against service 
connecting constitutional or developmental abnormalities, 
service connection may be granted for a congenital disease on 
the basis of aggravation.  See 38 U.S.C.A. § 1153 (West 1991 
& Supp. 1998); 38 C.F.R. §  3.306 (1999); VAOPGCREC 82-90. 

Factual Background

In July 1969, the appellant underwent a service department 
physical examination upon his enlistment with the U.S. Marine 
Corps.  The appellant denied having had heart trouble and 
related symptoms and dizziness or shortness of breath.  The 
appellant's PULHES physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).] 

In a September 19, 1969 chronological report of medical care, 
an intake medical questioner that the appellant then 
"[complained of] pain around [the] heart.  States pain began 
on runs."  The author of the chronological note also 
recorded that the appellant then claimed to have a history of 
rheumatic fever.  

A separate service department medical record dated September 
19, 1969 reflects that the appellant was noted to have 
complained of chest pain during the course of  a 3-mile run.  
A notation appears in a cardiology referral indicating that 
the appellant had been diagnosed to have rheumatic fever in 
1960, but that there had been no further symptoms until the 
appellant's performance of his physical training run.  The 
appellant reported that he had experienced sharp, precordial 
chest pain for about two minutes, but that he had finished 
the run.  According to the clinical record, the appellant 
reported that he did not experience any chest pain after this 
time.  A provisional diagnosis was rendered of congenital vs. 
rheumatic heart disease, and the appellant was referred for 
cardiology study.  

Upon cardiology referral, the appellant reported having chest 
pain daily, and described it as being sharp and substernal in 
nature, and that it lasted from one to two minutes.  The 
examiner noted that the appellant's relevant family history 
included a brother who had a history of rheumatic heart 
disease.  Radiographic examination of the appellant's chest 
revealed that the appellant's heart and lungs were normal.  A 
diagnostic impression of probable rheumatic myocarditis was 
noted.  The examiner opined that the appellant had a 
"probable flare [up] of rheumatic myocarditis."  

A medical board was conducted in October 1969.  The medical 
board noted that according to the appellant's reported 
history and review of his health records, the appellant had 
first developed symptoms of central- to left-sided chest pain 
and shortness of breath and vertigo during recruit training.  
The appellant reported that he was informed he had rheumatic 
fever when he was eight years old and that he had "a 
murmur" that was heard through his junior high school years 
and was again monitored in his senior year of high school.  
The medical board noted that the appellant had apparently 
failed his first induction physical examination because of a 
heart murmur, and that he passed the second examination.  

The medical board noted that heart examination by cardiology 
study had found the  appellant to have had a grade II/VI 
ejection murmur.  The medical board noted that the murmur had 
been previously assessed as possibly being a idiopathic 
hypertrophic subaortic stenosis, but that upon 
catheterization, the appellant was diagnosed to have mild 
aortic stenosis, a congenital heart disease.  The medical 
board recommended that the appellant be discharged from the 
service.  The medical board also found that the appellant's 
disability was neither incurred in nor aggravated by a period 
of active military service.  The appellant was thereafter 
separated from military service.

In a February 1974 report of medical history signed  by the 
appellant in connection with his enlistment into the Army 
Reserve, the appellant reported that he had rheumatic fever, 
pain or pressure in the chest and heart trouble.  He was 
referred for cardiac consultation.  The cardiologist recorded 
that the appellant reported that since his discharge from 
active duty, he had had several examinations which resulted 
in normal findings.  The appellant reported that he was then 
employed "moving furniture without difficulty."  The 
appellant then denied having any history of angina pectoris, 
orthopnea, paroxysmal nocturnal dyspnea, ankle edema, dyspnea 
on exertion, shortness of breath, syncope, hemoptysis or 
cyanosis.  Upon electrocardiographic examination by a service 
department cardiologist, the appellant was noted to have a 
functional heart murmur.  The examiner reported that he 
suspected that it could have represented "very mild pulmonic 
stenosis.  Upon further examination, the examiner opined that 
the appellant had "congenital heart disease - mild aortic 
stenosis."  

The appellant underwent a service department physical 
examination in October 1977, prior to his separation from the 
Army Reserve.  The appellant reported that he was then in 
poor health.  The appellant also reported that prior to his 
discharge from the Marine Corps in 1969, he had been struck 
in the chest with a pugil stick and that he had experienced 
chest pain since that time.  


Upon his separation from the Army Reserve, the appellant's 
PULHES profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

VA medical records were obtained, reflecting several periods 
of hospitalization from October 1984 to March 1985 for 
various cardiac symptoms.  In an October 1984 hospitalization 
report, it was noted that the appellant had been physically 
active in sports "all of his life" until six months 
previously and that he was formerly able to jog "three to 
four miles without experiencing shortness of breath or chest 
pain."  In an October 1984 VA chronological report of 
medical care, it was noted that following the 1969 episode of 
syncope, the appellant had no problems subsequently and that 
he had "unrestricted activity."  

In a December 1984 report of hospitalization, the appellant 
was noted to have reported an episode of syncope and chest 
pain while on active duty in 1969.  The report indicated that 
the appellant had "done well since then with no syncope or 
chest pain until 1984."  

In a January 1985 VA hospitalization report, it was noted 
that following the appellant's discharge from active service, 
he "did well . . . with no limitation in activity" until 
October 1984.  In a March 1985 VA hospital summary, it was 
noted that subsequent to the 1969 in-service symptoms, the 
appellant "came back to medical attention in October of 1984 
with recurrent chest pain," and that he then had markedly 
decreased exercise tolerance where a year previously he could 
"walk, run and exercise without limitation."  In a May 1985 
VA medial record, it was again noted that the appellant had 
been "well" until October 1984.  

In a February 1985 letter, M.D., a cardiologist at the VA 
Medical Center in Albuquerque, New Mexico, reported that the 
appellant had been diagnosed to have idiopathic hypertrophic 
subaortic stenosis.    

During a June 1986 personal hearing, the appellant testified 
in substance that he did not have a heart murmur while in 
junior high school and that it was therefore not necessary 
that heart murmur be monitored during his senior year of high 
school as was previously reported.  He denied having had 
rheumatic fever as a child, and was unaware as to how that 
information came to be recorded on his military medical 
records.  He stated that he failed his initial enlistment 
medical examination, but that upon retesting three weeks 
later he was able to pass it.  He testified that it was 
explained to him that the reason for the initial failure was 
that he had a "light heart murmur."  The appellant stated 
that his heart problems began in service when he was hit in 
the chest with a pugil stick.  He stated that three days 
after the incident, he was running during physical training 
and he "blanked out," and was hospitalized thereafter.  

The appellant also reported that he joined the Army Reserve 
in 1971, and that it was necessary for him to obtain a waiver 
in order to do so.  However, the appellant further stated 
that his physical examination conducted in connection with 
his Army Reserve enlistment detected no cardiac 
abnormalities, and that he completed three months of active 
duty with the Army.  He stated that he completed a six-year 
tour of duty with the Army Reserve without any heart 
problems.  The appellant added that since his 1969 discharge 
from the Marine Corps, the "only treatment" that he had 
received was in 1984 from the VA Medical Center in 
Albuquerque, New Mexico.  

In a letter dated in June 1986, the appellant stated that he 
had contacted all of the physicians who treated him, and had 
been informed that his records were no longer available.  In 
another June 1986 letter, the appellant's mother reported 
that the appellant did not have a "bad heart" and that he 
was active in various sports activities prior to his entry 
onto active military service.  

The appellant underwent a VA physical examination in February 
1993.  The appellant reported that following his discharge 
from the military, he "did relatively well until 1983" when 
he had the onset of chest pains with shortness of breath.  

In an August 1994 letter, Mr. N.W., the former athletic 
director of the appellant's high school.  Mr. W. stated that 
while enrolled in school, the appellant participated in 
sporting events.  Mr. W. further noted that prior to his 
participation in these activities, the appellant underwent a 
physical examination as was required by the state 
authorities.  Mr. W. further stated that he had no indication 
that the appellant had any health problems during high 
school.  

In a November 1996 letter, B.R., D.O., reported that she had 
diagnosed the appellant to have hypertrophic subaortic 
stenosis secondary to trauma sustained while the appellant 
was in the Marine Corps in 1969; chest wall pain secondary to 
this trauma; and hypertension.  As to the developmental 
history of the appellant's disorder, Dr. B.R. related that 
while the appellant was in the Marine Corps, he was struck in 
the chest with a pugil stick by a fellow trainee who weighed 
approximately 250 pounds.  The appellant informed Dr. B.R. 
that after being struck, he fell to the ground; that he was 
short of breath and unable to continue the "combat 
exercise" and that "had to rest for the remainder of the 
day."  The appellant further related that three days after 
this incident, he was attempting to perform a three mile run 
when he experienced chest pain, shortness of breath and loss 
of consciousness.  The appellant informed Dr. B.R. that he 
remained unconscious for two days, and that he was diagnosed 
to have idiopathic hypertrophic subaortic stenosis.    

Dr. B.R. further reported that following the appellant's 
discharge from active military duty, the appellant 
"continued to have chest pain, shortness of breath, and 
dizziness," and that he was seen by different physicians but 
received no medications or specific treatments.  She stated 
that the appellant was told by a VA examiner in 1984 that the 
blow to his chest wall he claimed to have received in 1969 
aggravated his heart condition.  Dr. R. further stated that 
her clinical examination of the appellant in November 1996 
had revealed tenderness over the chest wall, which was "more 
consistent" with the 1969 trauma as reported by the 
appellant than it was consistent with congenital heart 
disease.  

During an October 1996 personal hearing, the appellant 
related that he had been informed by P.S., M.D., a 
cardiologist at the University Hospital in Tucson, Arizona 
that the reported trauma to his chest wall had aggravated his 
heart condition, and that had the trauma not occurred the 
appellant would not have known that he had a heart disorder.   

The October 1996 opinion of  Dr. P.S. was obtained subsequent 
to the Board's November 1999 remand.  Dr. P.S. reported that 
from his review of the records and from his examination of 
the appellant, the chest pain the appellant then claimed to 
be experiencing appeared to be related to his claimed chest 
trauma in 1969.  He opined that the appellant's chest pain 
was not related to the appellant's heart condition.  

The appellant underwent a VA cardiology examination in 
October 1997.  He was diagnosed to have hypertrophic 
cardiomyopathy, which was noted by the physician to be a 
congenital heart disease.  After a review of the appellant's 
claims folder, the examiner observed that the appellant had 
been diagnosed to have hypertrophic cardiomyopathy at the age 
of 19, when the appellant was on active military service.  
The appellant evidently reported that he had a "syncopal 
episode and was hospitalized after a traumatic experience to 
the chest wall."  

The examiner opined that the appellant's congenital heart 
disease had not been aggravated beyond its normal progression 
by any incident of his military service, to include the 
claimed chest wall trauma. The examiner further stated that 
the progression of the hypertrophic cardiomyopathy would have 
occurred without regard to any incident of the appellant's 
military service. 

A copy of the appellant's Social Security Administration 
disability file was received in April 1998.  The file 
contains copies of VA medical reports reflecting continuing 
care for a cardiac disorder.  

As noted in the Introduction, the Board remanded this case in 
November 1999.  Among the reasons for the Board'' remand was 
to schedule the appellant for a VA cardiology examination and 
examiner's opinion concerning several questions raised by the 
evidentiary record in this case.

The appellant underwent a VA cardiology examination in April 
2000.  After clinical studies and review of the record, the 
examiner noted that the appellant was noted to have "severe 
tenderness in the area of the chest" that was struck by the 
pugil stick in 1969.  The diagnostic assessment was that the 
appellant had possible hypertrophic cardiomyopathy.  The 
examiner stated that the latter disorder had no clear 
relationship to the appellant's claimed chest trauma, because 
hypertrophic cardiomyopathy as diagnosed could not be caused 
or aggravated by such reported trauma.  The examiner further 
observed that if such trauma had been present prior to the 
appellant's entrance onto active military service, there was 
no increase in the severity of the disorder during the 
appellant's military service.  Rather, the cardiac problem 
presented during the appellant's military service, but was 
not related to the claimed chest trauma.

Analysis

Initial matters - duty to assist/standard of review

VA has a duty to assist claimants in the development of their 
claims.  In this case, the Board remanded this case in 
November 1999 so that the evidentiary record in this case 
could be completely developed.  This has been accomplished.  
The Board is not aware of any relevant evidence which 
presently exists and which has not been obtained, and the 
appellant has identified no such evidence.  As indicated in 
the factual background section above, the appellant has 
indicated that certain private medical records no longer 
exists, so it would be fruitless to attempt to locate such.  
The Board believes that this case is ready for appellate 
review.    

It is the Board's responsibility to evaluate the entire 
record.  38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of any issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court of Appeals for Veterans Claims stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In particular, the Board is required to assess the 
credibility of proffered evidence of record in its whole.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) [observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest]; see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  

Discussion

i.  Presumption of soundness

The Board will first consider whether the statutory 
presumption of soundness applies.  As noted above, a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

There is no mention of a preexisting cardiac disorder in the 
appellant's report of medical examination or the medical 
history generated upon his enlistment into the U.S. Marine 
Corps.  There is some evidence that the appellant has 
reported that he may have failed his initial service 
department physical examination upon the examiner's finding 
of a heart murmur, that examination report is not of record 
and the July 1969 enlistment examination of record reflects 
that no disqualifying defects or disorders were noted.  The 
Board thus concludes that a preexisting disorder was not 
"noted" within the meaning of applicable law.  See 38 
C.F.R. § 3.304(b).  
The Board now turns to examination of the medical evidence of 
record to ascertain whether clear and unmistakable evidence 
exists that rebuts the presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 1991).  

Because no defects were noted during the course of the 
appellant's entrance into service, the Board must next 
ascertain whether clear and unmistakable evidence exists 
which demonstrates the appellant had a cardiac disorder prior 
to such service, thus rebutting the statutory presumption of 
soundness.  In making this determination, the Board must 
consider "all medically accepted evidence bearing on whether 
the [appellant] was suffering from the disease . . . in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

The Board further  notes that in Harris, it was observed that 
the provisions of 38 C.F.R. § 3.304(b)(2) were found to be 
consistent with the provisions of 38 U.S.C.A § 1111, which in 
turn said "nothing about the kind of evidence that can be 
used to rebut the presumption.  All that the statute requires 
is that the evidence, whatever it may be, must lead, clearly 
and unmistakably, to the conclusion that the injury or 
disease existed" prior to service.  Harris, 203 F. 3d at 
1349.  All of the evidence must be considered.  See 
38 U.S.C.A. § 7104(a).  

The Board first notes that shortly after the appellant was 
treated for chest pain after completing a 3-mile run in 
September 1969, he was hospitalized at the Naval Hospital in 
San Diego, California for further study.  The report of 
hospitalization reflects that the appellant was hospitalized 
from October 7 through November 7, 1969.  The report further 
indicates that although the appellant was initially diagnosed 
upon his admission as having "probable rheumatic 
myocarditis," the diagnosis was revised following testing to 
be "congenital heart disease with aortic stenosis," that 
was not incurred in line of duty and which existed prior to 
service.  The record of the appellant's hospitalization is 
devoid of any mention of the occurrence of a claimed chest 
trauma or any other incident of the appellant's brief 
military service as having any medical bearing upon the onset 
of the appellant's symptoms.  

The Naval medical board report is reiterative of the hospital 
summary.  It reflects that although the appellant was 
originally assessed to have probable rheumatic myocarditis, 
he was then evaluated and thought to may have had 
"idiopathic hypertrophic subaortic stenosis" after the 
conduct of electrocardiographic studies.  The medical board 
report reflects that the Naval examiners continued to attempt 
to ascertain the nature of the appellant's disorder.  The 
appellant was then subjected to catheterization.  It was upon 
this study that the appellant was diagnosed to have 
"congenital heart disease, mild aortic stenosis."  

Approximately five years later, the appellant underwent 
another military medical examination, occasioned by his 
enlistment with the U.S. Army Reserve.  After noting the 
appellant's report of a prior history of chest pain, the 
appellant was referred for cardiological consultation.  Upon 
electrocardiographic studies, the cardiologist opined that 
the appellant had "congenital heart disease - mild aortic 
stenosis," as was also found by the Naval physicians at the 
conclusion of the appellant's active service hospitalization 
in November 1969. 

The appellant first reported the 1969 occurrence of his being 
struck with a pugil stick in 1977, eight years after the 
fact, during the course of a pre-discharge medical 
examination conducted by the U.S. Army Reserve.  He has since 
reiterated the pugil stick story, contending that this 
incident constituted the onset of his heart disease.  

It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion as to the onset of his heart condition is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes, however, that there is medical evidence of 
record, most notably the November 1996 opinion of B.R., D.O., 
which supports the proposition that there was no heart 
disease before service and that the appellant's current heart 
disease had its inception with a pugil stick blow to the 
chest during basic training.  This opinion in essence mirrors 
the appellant's own lay contentions and those of this mother 
to the effect that he had no heart problems before service. 

In the absence of any pre-service evidence pertaining to a 
heart condition, the Board first looks to what the record 
shows as to the appellant's reported in-service onset of his 
cardiac symptoms.  It is critical to ascertain whether the 
facts underlying a medical opinion are consistent with actual 
occurrences of record.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [all generally 
observing that the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional].

The appellant has claimed, staring in 1977, that he was 
struck with a pugil stick during the course of his basic 
combat training, and that this trauma to his chest resulted 
in the development of his cardiac disorder.  The initial 
mention of record indicating that the appellant was struck in 
the chest with a pugil stick, and that it had any part in the 
development or aggravation of a cardiac disorder, is dated in 
October 1977, eight years after the fact.  It was at that 
time, upon the appellant's discharge from the U.S. Army 
Reserve, that the appellant related the incident in question.  
All of the previous medical evidence, including 
contemporaneous service medical records, as well as the 
appellant's own prior accounts, are devoid of any mention of 
the claimed chest trauma.  

The Board does not doubt that the appellant may have engaged 
in pugil stick training.  Indeed, it is well known that such 
training is integral to the Marine "boot camp" experience.  
However, the Board finds it particularly significant that 
during the course of  the initial diagnosis and treatment of 
his heart disorder in 1969, the appellant, all of his 
physicians, and the Naval medical board not once referred to 
pugil stick trauma with respect to the appellant's cardiac 
symptoms, or for that matter in any other context.  

The first mention of how the appellant's chest pain arose is 
dated September 19, 1969.  At that time, the appellant 
reported that pain around his heart "began on runs."  Other 
records made during the course of diagnosis and evaluation of 
the appellant's heart condition reflect the same essential 
onset of the appellant's chest pain and are devoid of any 
reference to pugil stick training.  

Moreover, setting aside the specific circumstances 
surrounding the appellant's seeking medical treatment during 
boot camp, the contemporaneous service medical records 
clearly indicate that the appellant reported having heart 
problems before service, which the appellant now denies.  The 
service medical records in 1969 contain very thorough 
descriptions of the appellant's statements.  Moreover, the 
opinions of service physicians verified the existence before 
service of a heart condition.  Nowhere in the service medical 
records during this period is there a hint that the heart 
disorder started during boot camp, whether due to pugil stick 
training, running or otherwise.  Rather, the heart problem 
was specifically described as a "flare[-up]" of a 
congenital heart problem.  Upon separation from service in 
1969, it was specifically noted that the appellant's 
congenital aortic stenosis was not incurred during service.

The Board observes that to the extent that Dr. B.R. many 
years later attached significance to the appellant's account 
of his being struck with a pugil stick as constituting the 
onset of his heart disease, this medical opinion was not 
based upon an accurate factual history as reflected in the 
appellant's claims folder.  Rather, the opinion constitutes, 
in essence, a mere transcription of the appellant's own lay 
statements.  See Swann and Leshore, supra.  [Compare these 
cases with Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In that case, the examiner did not merely transcribe 
the veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence. The 
examiner's opinion thus constituted competent medical 
evidence.]   

The Board is further confronted with differing statements 
made by the appellant at various times concerning the pre-
existence of a heart condition.  During service, he  
described such pre-service heart problems in some detail.  
More recently, however, he has denied having had any heart 
problems before service.  

As noted above, it is the Board's responsibility to evaluate 
the evidence and to determine credibility of proffered 
statements.  In this case, the Board places greater 
credibility on the appellant's statements made to treating 
physicians in 1969 than it does to his statements in 1977 and 
thereafter, which are colored by his claims for VA benefits 
for his heart condition.  The appellant's self interest would 
dictate an accurate response to physicians' questions 
concerning his medical history in 1969, since an inaccurate 
response may have resulted in improper diagnosis and 
treatment with resulting impairment of health.  The Board 
places much greater weight of probative value on the 
credibility such statements than it does on his much later 
statements to the contrary, which were made in the context of 
his claims for monetary compensation from VA.

The Board now turns to the November 1996 opinion of Dr. B.R..  
She diagnosed the appellant to have hypertrophic subaortic 
stenosis secondary to the pugil stick trauma the appellant 
reported having occurred in the Marine Corps.  Having 
examined the text of Dr. B.R.'s opinion, the Board finds it 
to be based upon facts that either have no actual basis in, 
or are directly contradicted by, the factual record.  First, 
as has been noted above, other than the appellant's report 
generated many years after the claimed incident, there is no 
support in the record to indicate that the appellant was 
struck in the chest with a pugil stick.  Especially critical 
is the appellant's report to Dr. B.R. that after being 
struck, he was incapacitated from training for the rest of 
that day.  In light of the medical evidence generated at the 
time of the appellant's Marine Corps training relative to the 
onset of his disorder, medical examiners would surely had 
recorded the appellant's incapacity from the claimed chest 
trauma, had it occurred.  

Further contrary to appellant's 1996 account to Dr. B.R., the 
record does not support the appellant's contention that he 
lost consciousness as he attempted to perform a three mile 
run, or that he remained unconscious for two days thereafter.  
Indeed, the recorded indicates that the appellant had chest 
pain symptoms for about two minutes, but that he finished the 
run.  There is no evidence that the appellant became 
unconscious after the run.  

In addition, Dr. B.R. indicated that the appellant evidently 
told her that he had been diagnosed in service to have 
idiopathic heart disease.  "Idiopathic" is defined as "of 
unknown causation".  See Lathan v. Brown, 7 Vet. App. 359, 
361 (1995) [citing Dorland's Illustrated Medical Dictionary 
815 (27th ed. 1988).  This was not correct; as is noted 
above, military medical examiners in 1969 and again in 1974 
diagnosed the appellant to have congenital heart disease 
based on clinical tests.   "Congenital" means "present at 
birth".   See generally Smith (Brady) v. Derwinski,  1 Vet. 
App. 235, 236 (citing Dorland's at 111).  

In short, because the opinion of Dr. B.R. was premised upon 
clearly inaccurate information as to both the circumstances 
surrounding the onset of the appellant's disorder and its 
original diagnosis following clinical testing, the Board 
accords this opinion little probative value.  

The opinions of other medical examiners are contrary to Dr. 
B.R.'s conclusion that the appellant's heart condition began 
with pugil stick trauma during service.  In October 1997 and 
April 2000, VA medical examiners both found that the 
appellant's heart disease was congenital and that it could 
not have been caused by his claimed chest trauma.  The April 
2000 medical opinion was specifically generated in response 
to the Board's questions concerning this matter.  These 
opinions are consistent with the medical evidence of record, 
which has been described above and which indicates that a 
congenital (i.e. present at birth) condition exists and that 
pugil stick trauma did not play a factor in the condition.

For the reasons expressed above, therefore, the Board places 
relatively little weight of probative value on Dr. B.R.'s 
opinion and places much greater weight on the contemporary 
service medical records and on the reports of the two recent 
VA examinations. 

In sum, the medical evidence of record, as substantiated by 
contemporaneous clinical testing and recent opinions of VA 
examining physicians, indicates that the appellant was 
diagnosed to have a congenital heart disorder after 
developing chest wall pain and shortness of breath during 
military training in 1969.  The in-service diagnosis of a 
congenital disorder has been verified by more recent medical 
opinions.  This evidence, in the reckoning of the Board, far 
outweighs the appellant's more recent statements to the 
effect that he did not have a heart condition before entering 
service and that such condition was due to chest trauma he 
sustained during boot camp, and Dr. B.R.'s opinion, evidently 
based on the appellant's representations, to the same effect.  
For these reasons, the Board finds that clear and 
unmistakable evidence is present indicating that the 
appellant's heart disorder preexisted his military service.  

ii.  Aggravation of preexisting disability

The Board now turns to the issue of whether the preexisting 
congenital heart disorder was aggravated by the appellant's 
military service.  As noted above, the presumption of 
aggravation attaches where there has been an increase during 
service of the disability in question, and aggravation "may 
not be conceded" in the absence of such increase in 
severity.  38 U.S.C.A. § 1153.  An intermittent "flare-up" 
of such an underlying disorder is not sufficient to be 
considered as aggravation.  Browder, supra.  

Although not necessarily dispositive of this question, the 
initial medical opinion evidence bearing upon the issue is 
the report of the medical board, which found that the 
appellant's disorder had not been worsened by service.  
Although not determinative, the service department's findings 
are highly probative as they represent findings of a duly 
constituted government body tasked with a determination 
similar to the Board's.  See Venturella v. Gober, 11 Vet. 
App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994); see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Manlincon v. West, 12 Vet. App. 238 (1999). 

Approximately five years after his discharge from the U.S. 
Marine Corps, the appellant reported to Army Reserve military 
medical examiners that although he once had heart trouble and 
associated symptoms, he had experienced none in the recent 
past.  Significantly, upon his February 1974 report of 
medical history, the appellant reported that he had had 
several examinations, reported by the contemporaneous 
examiner to have resulted in normal findings.  Indeed, the 
appellant then reported that he was employed in "moving 
furniture without difficulty," and denied any history of 
angina pectoris, shortness of breath or similar symptoms.  
The appellant was diagnosed to have "congenital heart 
disease - mild aortic stenosis," and he was found to be 
qualified for enlistment and worldwide duty."  The medical 
evidence suggests that whatever the severity the appellant's 
reported symptoms in 1969, the heart problem was asymptomatic 
since his discharge from active service, thus suggesting that 
the symptoms experienced by the appellant in service in 1969 
represented a flare-up of the preexisting disability.  
Indeed, the service medical records from 1969 contain just 
such a characterization.  

The medical evidence otherwise indicates that from the time 
of the appellant's 1969 discharge to approximately 1983, the 
appellant did not complain of any cardiac symptoms.  The VA 
hospitalization report of October 1984 indicates that the 
appellant had been active in sports "all of his life" until 
six months previously; that he had been able to jog "three 
to four miles" without chest pain or shortness of breath.  
In December 1984, the appellant was reported to have 
physically "done well" since his 1969 discharge from the 
Marine Corps, "with no chest pain or syncope until 1984."  
Indeed, in June 1986, the appellant reported during a 
personal hearing that the only prior treatment he had had for 
cardiac symptoms was in 1984, 15 years after he was 
discharged from service, when he was treated by the VA 
Medical Center in Albuquerque, New Mexico.  

Apart from the appellant's history reported to various 
medical examiners, the only other indication of any continued 
symptoms or treatment subsequent to the appellant's 1969 
discharge is noted in the November 1996 report of Dr. B.R.  
She reported the appellant's account to her was that from 
1970 to 1984, he had seen "different physicians" for 
treatment of chest pain and shortness of breath.  It is clear 
that the appellant's account to her is at marked variance 
with the other evidence of record.  The appellant earlier 
informed examiners that he had seen no examiners until 1984, 
well after his 1969 discharge from the U.S. Marine Corps for 
a congenital heart disorder.    

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, No. 99-7160 (Fed.Cir. Oct. 27, 2000); affirming Maxson 
v. West, 12 Vet. App. 453 (1999); see 38 C.F.R. §3.306(b) 
["Aggravation may not be conceded where the disability 
underwent no increase in severity on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service."]  

The record demonstrates that following his discharge from 
active service with the U.S. Marine Corps, the appellant 
served approximately four years as a member of the U.S. Army 
Reserve; that he was employed moving furniture; and that he 
was without restriction on his physical activity until late 
1983.  To the extent that the appellant's statements to Dr. 
B.R. are at variance with the remainder of his recorded 
medical history, the Board places greater weight of probative 
value on the various contemporaneous medical records for the 
15 years after service, in particular the records from his 
period of service in the Reserves, which clearly do not 
indicate that his congenital heart disease was aggravated by 
his earlier period of active duty.  In sum, although the 
appellant claims to have had continued cardiac discomfort 
since he was discharged from active military service, the 
record demonstrates otherwise.   

Further, contrary to the appellant's October 1996 account, 
Dr. P.S. of the University Hospital in Tucson, Arizona, did 
not opine that the appellant's reported chest wall trauma 
aggravated his heart condition.  Instead, Dr. P.S. opined 
that the claimed chest trauma was responsible for chest pain 
only and that the chest pain was unrelated to the appellant's 
heart disease.   

In determining whether aggravation has been shown, the Board 
places particular weight on the opinion of the April 2000 VA 
examiner, which was written in response to the Board's 
November 1999 remand.  The examiner, after physical 
examination of the appellant and review of the entire claims 
file, specifically concluded that the appellant's congenital 
heart disease was not aggravated by his service.  Indeed, the 
examiner stated that there was no increase in the severity of 
the disease due to service.  The Board observes that this 
opinion appears to be consistent with the bulk of the medical 
evidence of record, which as discussed above indicates that 
there was a flare-up during service which subsided; and no 
symptoms existed for 15 years after service.  Moreover, the 
October 1997 VA examiner came to essentially the same 
conclusion, indicating that the appellant's congenital heart 
disease had not been aggravated by military service.  To the 
extent that Dr. B.R.'s opinion indicates otherwise, as the 
Board has noted above, it appears to be based on the 
appellants; statements rather than on a review of the medical 
records and it is contradicted by the objective, 
contemporaneous evidence of record.

In summary, the greater weight of the medical and other 
evidence of record, which has been discussed in detail above, 
does not demonstrate that the appellant's preexisting 
congenital heart disorder was aggravated by any incident of 
his military service.  The preponderance of the evidence is 
against the appellant's claim.  For these reasons and bases, 
the appellant's claim of entitlement to service connection 
for congenital heart disease with aortic stenosis is 
therefore denied.


ORDER

Service connection for congenital heart disease with aortic 
stenosis is denied.  

	

_______________________
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 23 -


- 1 -


